DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-17 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following informalities: The following changes should be made to avoid potential 112 issues and for grammatical purposes therein:
On line 2 of claim 1, replace the period with a comma.
On line 2 of claim 1, change each occurrence of “the first” to --a first--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
11 recites the limitation "the other third capacitor" in line 7. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the first capacitor" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Esser US Patent 5,659,464.
As per claims 1-2, Esser discloses in Fig. 4 a reflectionless frequency filter circuit comprising:
as per claim 1, a first partial circuit (e.g. circuit 47) including a first inductor (e.g. inductor 46) and a first resistor (e.g. resistor 50), a first inverter (e.g. inverter 12b) connected in parallel with the first partial circuit (The circuit 47 is connected in parallel with at least a portion of inverter 12b.); and a third partial circuit (e.g. inductor 58) connected in series with the first inverter (Inductor 58 is connected in series with a right end of inverter 12b.), wherein the third partial circuit includes: a third inductor (e.g. inductor 58); and a third resistor (e.g. resistor 56) formed in a branch line between the first inverter and the third inductor (Resistor 56 is formed in a branch line that is between a left end of inverter 12b and inductor 58.); and
as per claim 2, wherein the first partial circuit further includes a first capacitor (e.g. capacitor 48) formed between the first inductor and the first resistor.
Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schultz et al. US Patent US Patent 4,743,873.
As per claim 12, Shultz et al. discloses in Fig. 1 a frequency filter circuit comprising: a first circuit (e.g. inductor Lr and resistor Rr) including a first inductor (e.g. inductor Lr) and a first resistor (e.g. resistor Rr) which are connected in parallel with each other; and a second circuit (e.g. capacitor Cr, resistor Rp, and converter which is connected to network N that comprises a converter (see lines 3-4 of claim 1 of ‘464) connected in parallel with the first circuit and including a second capacitor (e.g. capacitor Cr), a second resistor (e.g. resistor Rp), and a converter (e.g. converter that is connected to network N as stated in lines 3-4 of claim 1 of ‘464) which are connected in series with one another (Capacitor Cr, resistor Rp, and network N are connected in series with one another.).
Allowable Subject Matter
Claims 3-10, 13-14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 15-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As per claim 11, the closest prior art Esser discloses in Fig. 4 a frequency filter circuit comprising a first partial circuit including a first inductor 18, a first capacitor 48, and a first resistor 50; a first inverter 12b; and a third resistor 56. However, Esser DOES NOT disclose a third capacitor connected in parallel with the first partial circuit; another third capacitor connected in series with the first inverter; and the third resistor connected in series with the third capacitor.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843